— Appeal by defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered June 27, 1983, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to preserve for appellate review as a matter of law, his argument that he did not properly admit to all the elements of the crime of attempted robbery in the first degree (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Vicks, 91 AD2d 1052; People v Nasti, 90 AD2d 507). We decline to invoke our interest of justice jurisdiction to reach this issue. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.